Citation Nr: 1503198	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to July 2000.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is associated with the claims file. 

In September 2013 and January 2014, the Board remanded this claim for further development.

The Veteran's representative has raised the issues of increased ratings for 
aortic insufficiency and degenerative changes, lumbar spine.  See December 2014 Post-Remand Brief at 2.  In addition, Social Security Administration records raise an informal claim of entitlement to secondary service connection for depression.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate development.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to final adjudication of the Veteran's TDIU claim.  As noted above, the Veteran's representative has raised claims of entitlement to increased evaluations for the service-connected aortic insufficiency and lumbar spine disability.  The Board has accordingly referred the issues to the RO.  Nevertheless, a decision on the increased rating claims could affect the outcome of the TDIU claim.  Therefore, the increased rating claims are inextricably intertwined and a remand is necessary for the RO to adjudicate these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran contends that his service-connected disabilities render him unemployable.  He is service-connected for aortic insufficiency secondary to bacterial endocarditis (60%); degenerative changes, lumbar spine (40%); anterior and posterior glenoid labral tears, right, status post arthroscopic repair and fracture of clavicle (10%); recurrent right ankle sprain, status post arthroscopic repair (10%); tinnitus (10%); nasal fracture with residual obstruction, status post septorhinoplasty (10%); status post excision, ganglion cyst, left hand (10%); and impaired sense of smell secondary to nasal obstruction (0%).  He has a combined rating of 70 percent from August 1, 2000, and 90 percent from May 20, 2003.

The Veteran reportedly last worked in August 2001.  See August 2005 VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits and July 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU application).  The Veteran's TDIU application indicates that he retired from the Coast Guard in 2000 and worked as a Parts Manager at Harley Davidson until August 2001.  He reported having completed high school and was taking classes at a community college.

A November 2009 physician's letter notes that the Veteran was unable to work due to lumbago.  However, the Veteran's vocational rehabilitation folder indicates that he was pursuing a degree in 2005 that would allow him to work in a more sedentary type career field.  [The Veteran's vocational rehabilitation file was closed out at his request in August 2007.]  Thus, the Board remanded the case in January 2014 so that any additional development deemed appropriate, to include additional examination or medical opinions, could be taken.

The Appeals Management Center (AMC) subsequently obtained the Veteran's SSA records, which show that he has been disabled since December 2006 due to degenerative disc disease (DDD) of the cervical and lumbar spine and depression, with a secondary diagnosis of arteriosclerotic heart disease (ASHD) and aortic insufficiency.  While SSA decisions regarding unemployability are generally not controlling for VA purposes, SSA decisions are "pertinent" to VA's determination of a claimant's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136, 140 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran submitted to a July 2013 VA heart examination.  The examiner noted that the Veteran's heart condition impacted his ability to work in that the Veteran "attributes limitations on his activity due to shortness of breath."  In an October 2013 addendum, the VA examiner wrote: "The patient is now limited by musculoskeletal complaints that are closely linked to his shortness of breath and I cannot reasonably render an assessment of the contribution to his cardiac limitations without resorting to mere speculation based on limitations inherent in medical testing."

It is unclear to the Board whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment.  Thus, a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability is necessary.  38 U.S.C.A. § 5103A(a)-(d) (West 2002); Chotta v. Peake, 22 Vet. App. 80 (2008); & Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of sufficient medical evidence for the time period being considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected aortic insufficiency and lumbar spine disability.  The claims folder, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities [aortic insufficiency secondary to bacterial endocarditis (60%); degenerative changes, lumbar spine (40%); anterior and posterior glenoid labral tears, right, status post arthroscopic repair and fracture of clavicle (100%); recurrent right ankle sprain, status post arthroscopic repair (10%); tinnitus (10%); nasal fracture with residual obstruction, status post septorhinoplasty (10%); status post excision, ganglion cyst, left hand (10%); and impaired sense of smell secondary to nasal obstruction (0%)] alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2. Then, readjudicate the TDIU claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




